Calhoun, J.,
delivered the opinion of the court.
Eosa Sanford was convicted under § 1295, Code 1906, which makes it a penal offense for any one to “ profanely swear or curse in any public place in the presence of two or more persons.” All the facts are that she was twelve years old, and “ accidentally brushed against two other girls, and, upon being soundly abused and upbraided by them for her carelessness, said to them in a public place on a street in the city of’ Corinth, ‘ Go. to hell, you low-down devils.’ ”
We cannot invoke the doctrine, “ De minimis non curat lex.” *162The learned judge below, we think, would have been glad to do this; but, under a proper rule of solving doubts of law in favor of the state, he has thrown the tremendous responsibility of adjudication upon us. The language does not violate the statute, since, upon strict construction, which is required of the court, it lacks any “ imprecation of divine vengeance ” and does not “imply divine condemnation.” State v. Wiley, 76 Miss., 282; 24 South., 194; 71 Am. St. Rep., 531. There was simply a rude request or order' to go to hell, with no necessity to obey, no power to enforce obedience, and no intimation that the irresistible Power had condemned, or was invoked to condemn, them to go to hell.

Reversed and remanded.